Benedict, J.
This is an action against a cargo of cotton on board the lighter Rose, to recover salvage compensation for the services of the tug Egbert Myers in towing the lighter Rose and her cargo out of the slip between piers 87 and 38 on the occasion of the fire on the morning of February 28, 1887, which destroyed pier 37. The claimants, in their answer, made a tender of $70. This tender, in my opinion, was sufficient, and ought to have been accepted. Let a decree be entered in favor of the libelants for the sum of $70, less the amount of taxable costs which have accrued since the filing of the answer.